Citation Nr: 0901099	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  00-22 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed as secondary to service-connected 
spine disability.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
February 1946.  The veteran died in October 1999; the 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision in 
which the RO, inter alia, denied the appellant service 
connection for the cause of the veteran's death.  The 
appellant filed a notice of disagreement (NOD) in August 
2000, and the RO issued a statement of the case (SOC) later 
that month.  The appellant filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in October 
2000.

In June 2001, the Board remanded the claim to the RO for 
additional development.  After completing the requested 
actions, the RO continued the denial of the claim, as 
reflected in the February 2002 supplemental SOC (SSOC), and 
returned this matter to the Board for further appellate 
consideration.

In a July 2002 decision, the Board denied the appellant's 
claim.  The appellant appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
April 2004 single-judge Order, the Court determined that the 
record does not contain any evidence that VA complied with 
its duty to request that the appellant provide any evidence 
in her possession that pertains to the claim and that the 
Board did not discuss whether VA made such a request.  The 
Court thus found that VA failed to comply with the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2008)).  After finding that 
any conclusion by the Court that the appellant is not 
prejudiced would be pure speculation, the Court vacated the 
July 2002 Board decision and remanded the matter to the Board 
for readjudication.  The Secretary of VA appealed the 
decision of the Court to the United States Court of Appeals 
for the Federal Circuit (Federal Circuit).  In February 2008, 
the Federal Circuit summarily affirmed the judgment of the 
Court and remanded the case for further proceedings.

In September 2008, the Board's Chief Counsel for Operations 
granted the appellant's motion for a 90-day extension to 
provide evidence concerning her appeal, pursuant to the 
provisions of 38 C.F.R. § 20.1304(b) (2008).  Thereafter, in 
December 2008, within the allowed time period, the appellant 
submitted additional evidence and waived review by the RO.  
The Board accepts this additional evidence for inclusion in 
the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 
(2008).

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the appellant when 
further action, on her part, is required.


REMAND

In light of points raised in the Court's Order, and the 
Board's review of the record, the Board finds that further RO 
action on the claim on appeal is warranted.

Initially, the Board notes that, at the time of the veteran's 
death in October 1999, service connection was in effect for, 
inter alia, lumbosacral strain with osteoporosis of the spine 
and collapsed vertebra, evaluated as 60 percent disabling.  
Also, in a January 2002 report, after a review of the 
veteran's claims file, a VA physician indicated that the 
veteran's back condition-namely, kyphosis-did not affect 
his breathing, as there was no evidence of respiratory 
failure based on laboratory findings two days prior to his 
death.  It was concluded that the veteran suffered from 
chronic heart disease leading to congestive heart failure and 
finally to a myocardial infarction.  The VA physician found 
that the veteran very likely did not have chronic obstructive 
pulmonary disease (COPD) and did not die from COPD associated 
respiratory failure.  The death certificate listed the cause 
of death as respiratory failure due to COPD due to smoking.

In an October 2008 letter, Dr. C., a private physician, noted 
that the veteran suffered from cardiovascular disease, 
including myocardial infarction and congestive heart failure, 
that eventually caused his death.  Dr. C. also noted that the 
veteran suffered from debilitating back pain that severely 
limited his physical activity.  Dr. C. then noted that a 
sedentary lifestyle is a major risk factor for developing 
coronary artery disease, provided the recommendations for 
physical activity in adults older than 65, and noted the 
substantial therapeutic role of physical activity in coronary 
heart disease, to include cardiovascular disease.  Dr. C. 
stated that the veteran was unable to participate in moderate 
intensity activity, let alone any vigorous physical activity, 
due to his chronic back pain.  Dr. C. then opined that the 
veteran's back condition contributed to and hastened his 
death.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2008).

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it causally shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2008).

In this case, a private physician has opined that the 
veteran's service-connected spine condition contributed to 
and hastened his death.  Under these circumstances, the RO 
should undertake appropriate action to obtain a medical 
opinion on whether the veteran's service-connected 
lumbosacral strain with osteoporosis of the spine and 
collapsed vertebra contributed substantially or materially to 
cause death.

The Board further finds that additional notification action 
in connection with the claim on appeal is warranted.

As noted above, the Court of Appeals for Veterans Claims 
vacated and remanded the July 2002 Board decision on the 
basis that VA had not complied with it duty to request that 
the appellant any evidence in her possession that pertains to 
the claim under 38 C.F.R. § 3.159(b)(1).  While it is noted 
that effective in May 2008, that provision of the regulation 
was removed, the Board is bound by the Court's order.  See 
Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997) (under the 
"law of the case" doctrine, appellate courts generally will 
not review or reconsider issues that have already been 
decided in a previous appeal of the same case, and, 
therefore, the Board is not free to do anything contrary to 
the Court's prior action with respect to the same claim). 

In addition, the Board notes that, in Hupp v. Nicholson, 21 
Vet. App. 342 (2007), the Court held that, pertinent to a 
claim for Disability and Indemnity Compensation (DIC) 
benefits, VA's notice requirements include: (1) a statement 
of the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.  The RO's September 2001 notice 
letter, issued well before Hupp was decided, does not provide 
notice consistent with this authority.

Prior to obtaining further medical opinion, the RO should 
give the appellant another opportunity to present 
information/evidence pertinent to the claim on appeal.  The 
RO's notice letter should explain what information and 
evidence is needed to substantiate the claim, consistent with 
Hupp (as discussed above), as well as explain the respective 
responsibilities of VA and the appellant in obtaining 
additional evidence.  The RO should specifically ask the 
appellant to submit any evidence in her possession that 
pertains to the claim.  The RO should also explain that she 
has a full one-year period for response.  See 38 U.S.C.A. § 
5103 (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2008) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period).  The RO should also ensure that 
its letter to the appellant meets the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), to the 
extent that it is applicable to the claim for service 
connection for the cause of the veteran's death-in 
particular, regarding VA's assignment of effective dates.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to adjudicating the claim 
on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the appellant 
and her attorney a VCAA-complaint notice 
letter specifically as regards the claim 
for service connection for the cause of 
the veteran's death.  The RO should 
request that the appellant provide 
sufficient information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal.  

The RO's notice letter should explain the 
information and evidence necessary to 
establish service connection for the cause 
of the veteran's death, consistent with 
Hupp (cited to above).  The RO should also 
ensure that its letter meets the notice 
requirements of Dingess/Hartman (also 
cited to above) to the extent that these 
requirements are applicable to the claim 
on appeal-in particular, as regards VA's 
assignment of effective dates.

The RO should also explain the type of 
evidence that is her ultimate 
responsibility to submit.  The RO should 
specifically ask the appellant to submit 
any evidence in her possession that 
pertains to the claim.

The RO should clearly explain to the 
appellant that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and her 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all records/responses received 
are associated with the claims file, or, 
the time period for the appellant's 
response expires, the RO should arrange 
for the veteran's claims file to be 
reviewed by a cardiologist, at a VA 
medical facility.  The entire claims file, 
to include a complete copy of this REMAND, 
must be made available to the physician, 
and the report should include discussion 
of the veteran's documented medical 
history and assertions.  The physician 
should render an opinion, consistent with 
the record and sound medical judgment, as 
to whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the veteran's service-
connected lumbosacral strain with 
osteoporosis of the spine and collapsed 
vertebra caused or contributed 
substantially or materially to cause 
death.  

In rendering the requested opinion, the 
physician should address the October 2008 
letter from Dr. C. reflecting the opinion 
that the veteran's back condition 
contributed to and hastened his death.

The physician should set forth the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim on appeal in 
light of all pertinent evidence, to 
include all evidence added to the record 
since the issuance of the February 2002 
SSOC, and legal authority.

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
appellant and her attorney an appropriate 
SSOC that includes clear reasons and bases 
for all determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


